Title: To John Adams from Edmund Jenings, 11 April 1783
From: Jenings, Edmund
To: Adams, John


Sir
London April 11th. 1783.

I have received Letters from your Excellency of the 24th & 28th Ult. what accompanied the last will be published with other Matters of a like Nature & altogether will make an handsome & interesting Collection.
The mischiefs, that might have ensued from the intended American Trade Bill are at length guessed at by many, and the Difficulty of drawing it up, to the Content of Selfishness, (which is never satisfied,) is felt by all. The farther Parliament advanced in pursuit of its illiberal Object, the more it was Confused: the too Eager Endeavour to render it Conducive to promote the Interests of Great Britain alone, showed its Inefficacy, & rendered it abortive, it is now to be dropt & a short act passed to repeal all the late prohibitory Laws, & make perhaps some change in others of a long standing— I am somewhat pleased at this Change of Measures, As I, not an Ennemy to Great Britain, took in an early stage of the business some pains to point out the Mistakes of Parliament in entertaining this Bill.
I am, however Stil apprehensive this people are not yet sufficiently enlightned, if they are not, it is in Vain that they send a Commissioner to Enter into a Negociation for a Treaty of Commerce, should his Instructions be drawn up in a sordid spirit and should He not be of an open Character and treat with liberallity, this important business may be long delayed
This my apprehension is grounded on the General spirit in Parliament Manifested in the Debates on the late Bill and on a Conversation, which I have had with Mr Edm: Burke who your Excellency Knows, has great Influence over that Party, which was called the Rockingham One.
Meeting this Gentleman last Wednesday in Westminster Hall I was introduced to Him as an American Gentleman by a common Friend— I Judged the opportunity favorable to show Him the Treaty with Holland, which I had then in my pocket, but began our Conversation with observing that I thought the American Trade Bill, which was to come that day before the House, was not likely to Answer any good purpose, for that it was not founded on Equallity & reciprocity; on which He broke out with so much warmth in Justification of it, that would have surprized me, if I had not been informed He was the father of it. I soon found that I could do nothing with Him and therefore after saying, that I saw his Mind was made up on the Subject I endeavoured to turn the Conversation by presenting Him with the dutch Treaty. He took it, & after looking at it for a little while, He returned to the Matter of the American Bill: but before He did so fully, He asked me whether I had any Authority from Congress, that if I had, He should refer me to the Ministers of State, that He was but a private Individual, I answered Him that I had no public Authority to speak on the Subject, that I had not spoken to Him thereon, If I had not been accidently introduced to Him, by a Common Friend & had not wished well to England & that Harmony might be established between Her & the United States. He then said He would speak as a private Man.
He told me, the Object of the Bill was to treat the Americans not as foreigners, & that was a favor done them. That He thought it could be confered better by the Medium of Parliament, which might certainly repeal its Laws, without Causing any just Alarm to other Nations; that a Treaty, which might give any Extraordinary Advantages to the united States, would violate those which now existed with the Northern Nations, that however He imagined this Mode would not now be adopted but that a Treaty would be entered into
He considered the Bill in admitting the Produce of America into England free of Duty, as Conferring such a favor & Boon as no Country besides enjoyed, that G B taxed the Plank & Masts of Norway.
That the Prohibition of American Manufactures into Great Britain was of no Consequence as America had none.
That Parliament did not object to the Admission of real American Manufactures, but was fearful, that under Color thereof, those of Other Countries would be brought hither & that it was Impossible to detect the Abuse.
That if America objected to this regulation it showed disposition to Hostility.
That Great Britain could do, As she had done without America.
That she was not yet a conquered Country & ought not to be treated with Insolence, that America ought not to be insolent, to take warning from the Situation of G B. that Americans, who talked of Priveldges, were so
He was fond of this language and applied the word insolent to every Argument used against his Bill—where upon I frequently remarked to Him, that He was very sore, & irritable. I might have said, irritating.
He applied it in an harsh manner to the following Lines read from a letter.
“All I can say is that no Commercial Regulations, which Parliament can made will materially hurt America; but there are many, which they may make, which will ruin themselves, one Maxim, I regard as Infallible, the more priveledges they allow America the better for themselves, every restraint will hurt only themselves.”
The same Censure fell upon the Suggestion, that America might pass similar Acts or continue the present prohibiting the Manufactures of G B.

it fell likewise on the general Idea of Reciprosity, And that America demanded no favors boons or Priveledges; but that G B would find it Her Interest to grant them.
He said in short, that He had struck out of the present Bill the Words, that it was made “in order to Evince the Disposition of G B to be on terms of perfect Amity with the United States & in full Confidence that the said United States & &c.” for that He liked not Parlaver.
This is the first time, I have had a free Conversation with this noted Man, if I may form an Opinion of Him from it, He seems to me to have but Little Judgement with a most peremptory Manner. Oh that you Gentlemen at Paris had Him as a Negociator to Cope withal, He would be soon laid on his back. If He has drawn up, as it is very probable He has, Mr Hartleys Instructions, that Gentleman will cross the Water on a very fruitless Errand.
Your Excellency will discover in what fell from Mr Burke the general Matter urged against his Bill, but I hinted beside in Observing on what He had said, that under the Notion of not considering the Americans as foreigners, there was something in the Bill that marked them as Colonists—that the Nations of Europe would not be cheated out of their stipulated right to be treated as among the most favord, by the repealing or enacting Acts of Parliament in favor of the United States, that with respect to the Latter this mode woud not be satisfactory, as it would not be permanent; Parliament being at Liberty to alter it with more Ease, than the Covenants in a Solemn Treaty could be violated.
It was observed, that no favor was done to America to admit her raw Materials into England Duty free, no more than bounties or draw backs were formerly allowed for the mere benefit of the Colonists. that these were necessary measures for the sake of british Manufactures, which flourished thereby That it was the Interest of this Country to admit all the raw Materials of the rest of Europe on the same footing, but other Powers were wiser than to suffer them to go out of their Territories, That the Proof given, that G B taxed the Plank & Masts of Norway (which by the bye was the only one adduced) went but a little way. for it was a Mode of Taxation on the people. The Articles not being reexported, but were used & were ready for use on their importation here, without undergoing any operation or process.
That America had Manufactures, & might have more, that if she had not, the prohibition of them, was Absurd That the Manufactures of different Countries were dis[. . .] & that it would not be worth the while, to import into America the Manufactures of Europe in order to reship them into G B.
I have troubled your Excellency with this Long detail & with the papers inclosed to shew you, that I am not Idle— I Hope nothing escaped from me during my Conversation that was improper however should it be so the mischief cannot be great, as what was said came from a private Man. but altho I am not Idle, I do nothing now with Alacrity. I am fearful of my Ennemys Knowing any thing About me. for after what has passed, I cannot but expect He will endeavour to give wrong Ideas of my best Intentions and perhaps Suggest that I do or say things, for which there is no foundation.
I am with the greatest Consideration / Sir / Your Excellencys / Most Obedient Humble Servant
Edm: Jenings

